Name: 2007/482/EC: Commission Decision of 9 July 2007 on the application of Council Directive 72/166/EEC with regard to checks on insurance against civil liability in respect of the use of motor vehicles (notified under document number C(2007) 3291) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: insurance;  Europe;  business organisation;  European construction
 Date Published: 2007-07-10

 10.7.2007 EN Official Journal of the European Union L 180/42 COMMISSION DECISION of 9 July 2007 on the application of Council Directive 72/166/EEC with regard to checks on insurance against civil liability in respect of the use of motor vehicles (notified under document number C(2007) 3291) (Text with EEA relevance) (2007/482/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (1), and in particular Article 2(2) thereof, Whereas: (1) On 30 May 2002 a multilateral agreement, hereinafter the Agreement, was concluded between the national insurers bureaux of the Member States of the European Economic Area and other associate States. The Agreement is attached to Commission Decision 2003/564/EC of 28 July 2003 on the appli cation of Council Directive 72/166/EEC relating to checks on insurance against civil liability in respect of the use of motor vehicles (2) by which the Commission fixed the date from which Member States would refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of one of the States having signed the Agreement and which are subject to Agreement. The Agreement has subsequently been extended to further countries by the adoption of Addendums No 1 and 2. (2) On 8 March 2007 the national insurers bureaux of the Member States and those of Andorra, Croatia, Iceland, Norway and Switzerland, signed Addendum No 3 to the Agreement by which the Agreement was extended to include the national insurers bureau of Bulgaria and Romania. The Addendum provides for the practical arrangements to abolish insurance checks in respect of vehicles normally based in the territory of Bulgaria and Romania and which are subject to the Addendum. (3) Therefore all the conditions for the removal of checks on motor insurance against civil liability in accordance with Directive 72/166/EEC in respect of vehicles normally based in the territory of Bulgaria and Romania are fulfilled, HAS ADOPTED THIS DECISION: Article 1 As from 1 August 2007, Member States shall refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Bulgaria and Romania and which are subject to Addendum No 3 of 8 March 2007 to the Multilateral Agreement between the national insurers bureaux of the Member States of the European Economic Area and other associate States. Article 2 Member States shall forthwith inform the Commission of measures taken to apply this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 July 2007. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 103, 2.5.1972, p. 1. Directive as last amended by Directive 2005/14/EC of the European Parliament and of the Council (OJ L 149, 11.6.2005, p. 14). (2) OJ L 192, 31.7.2003, p. 23.